POLLRY, P. J.
This appeal is from an order setting aside and dissolving an injunction. The notice of appeal was served on the 21st day of June, 1916, and certified copy thereof filed in the office lof ithe clerk of' tibisi court on the 24th day of June, 19x6. No briefs have been filed by the appellant, nor, so far as -the record's of this court show1, have any other or further steps tending to prosecute said appeal been) taken.
The appeal will! therefore be deemed abandoned, and the order appealed from is affirmed.